DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii, Masatsugu (US 20020015425 A1, hereafter referred to as Fujii) and Flynn; David (US 20110022801 A1, hereafter referred to as Flynn).

Rejection of claim 1:
paragraph [0083] on page 6 of Fujii clearly suggests turbo encoding for a Turbo code) comprising: obtaining a code block for turbo encoding (Figure 6 and paragraph [0083] on page 6 of Fujii clearly suggests obtaining a code block for turbo encoding from an adapter interface 14’ and/or a voice coded interface 10a; Note: paragraph [0019] on pages 4-5 of the Applicant’s specification teaches is a subdivided transmission block for parallel processing of the sub blocks as they are serially inputted); storing a data block of the code block in a plurality of parallel caches (Figure 6 of Fujii clearly suggests storing a data block of the code block in a plurality of parallel caches/transmit buffers 611, 612, 613, 614); and obtaining parallel data from the plurality of parallel caches for turbo encoding (Figure 6 of Fujii clearly suggests Encoding Processors 621, 622, 623, 624 for obtaining parallel data from the plurality of parallel caches/transmit buffers 611, 612, 613, 614 for turbo encoding).
Flynn, in an analogous art, teaches the use of cache memory in the case that input buffers are not available (Paragraph [0134] on pages 13-14 in Flynn).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fujii with the teachings of Flynn by including use of cash memory.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of cash memory would have provided would have provided buffering even when an input buffer was not available (Paragraph [0134] on pages 13-14 in Flynn).


Figure 3 in Fujii clearly suggests storing the data block of the code block in the plurality of parallel caches according to a preset storage strategy (Note: Figure 3 and paragraph [0074] on pages 5-6 in Fujii represents a preset service storage strategy for storing a data block of the code block).

Rejection of claim 3:
Figure 3 in Fujii clearly suggests according to a preset timing association relationship between orders of data bits and the plurality of parallel caches, storing data bits of the code block in corresponding ones of the plurality of parallel caches based on the orders of the data bits in the code block.

Rejection of claim 6:
Figures 3 and 6 in Fujii clearly suggests performing block division processing on data in the code block based on a number (4) of the plurality of parallel caches, such that a number of data bits in the data block equals the number of the plurality of parallel caches; and according to a preset storage order, sequentially storing the data bits in the data block in the plurality of parallel caches.

Rejection of claim 7:
Figures 3 and 6 in Fujii clearly suggests sequentially storing each of the data bits in the data block in a same position in a corresponding one ofthe plurality of parallel caches according to the preset storage order.

Claim(s) 4-5, 8 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii, Masatsugu (US 20020015425 A1, hereafter referred to as Fujii), Flynn; David (US 20110022801 A1, hereafter referred to as Flynn) and Bingeman; Mark et al. (US 6298463 B1, hereafter referred to as Bingeman; Mark et al. (US 6298463 B1; Note: Bingeman is used strictly as a teaching reference for turbo encoders).

Rejection of claim 4:
Note: Figure 3 in Fujii teaches obtaining the data bits from the plurality of parallel caches/transmit buffers.
In addition, paragraph [0083] on page 6 of Fujii clearly suggests turbo encoding for a Turbo code and Figure 2 of teaching reference Seiichi teaches a turbo encoder.  In particular, Figure 3 of teaching reference Bingeman teaches an Interleaving/resorting Unit 34 for interleaving/resorting data bits prior to turbo encoding on the resorted data bits.

Rejection of claim 5:
Note: the Abstract in Bingeman clearly suggests that Interleaving/resorting Unit 34 in Figure 3 is a memory unit for interleaving/resorting and restoring; hence, Bingeman clearly suggests the resorted data bits are first restored data bits in interleaving/resorting unit 34; and performing turbo coding on the first resorted data bits includes: resorting the first resorted data bits according to a preset interleaving 

Rejection of claim 8:
Note: Figure 3 in Fujii teaches obtaining the data bits each from the same position ofthe corresponding one ofthe plurality of parallel caches.
Figure 3 is a memory unit for interleaving/resorting and restoring; hence, Bingeman clearly suggests Interleaving/resorting Unit 34 for restoring the obtained data bits based on the storage order; and performing turbo encoding on the restored data bits.

Rejection of claim 10:
Fujii teaches should a communication interface configured to obtain a code block for turbo encoding (paragraph [0083] on page 6 of Fujii clearly suggests turbo encoding for a Turbo code; Figure 6 and paragraph [0083] on page 6 of Fujii clearly suggests obtaining a code block for turbo encoding from an adapter/communication interface 14’ and/or a voice coded interface 10a; Note: paragraph [0019] on pages 4-5 of the Applicant’s specification teaches is a subdivided transmission block for parallel processing of the sub blocks as they are serially inputted); a plurality of parallel caches connected to the communication interface (Figure 6 of Fujii clearly suggests storing a data block of the code block in a plurality of parallel caches/transmit buffers 611, 612, 613, 614); and, one or more processors operating individually or cooperatively, connected to the communication interface, and configured to control the communication interface to store a data block of Figure 6 of Fujii clearly suggests Encoding Processors 621, 622, 623, 624 for obtaining parallel data from the plurality of parallel caches/transmit buffers 611, 612, 613, 614 for turbo encoding).
Flynn, in an analogous art, teaches the use of cache memory in the case that input buffers are not available (Paragraph [0134] on pages 13-14 in Flynn).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fujii with the teachings of Flynn by including use of cash memory.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of cash memory would have provided would have provided buffering even when an input buffer was not available (Paragraph [0134] on pages 13-14 in Flynn).
In addition, paragraph [0083] on page 6 of Fujii clearly suggests turbo encoding for a Turbo code and Figure 2 of teaching reference Seiichi teaches a turbo encoder.  In particular, Figure 3 of teaching reference Bingeman teaches the structural makeup of a turbo encoder. In particular, Figure 3 of teaching reference Bingeman, in view of the teachings in Fujii, teaches a first branch encoder 30 would be  connected to the plurality of parallel caches in Fujii and configured to obtain parallel data from the plurality of parallel caches in Fujii for turbo encoding; an interleaver 34 connected to the plurality of parallel caches in Fujii; and a second branch encoder 32 connected to the interleaver 34 and configured to obtain the parallel data from the plurality of parallel caches in Fujii for turbo encoding via the interleaver 34.


Figure 3 in Fujii clearly suggests storing the data block of the code block in the plurality of parallel caches according to a preset storage strategy (Note: Figure 3 and paragraph [0074] on pages 5-6 in Fujii represents a preset service storage strategy for storing a data block of the code block).

Rejection of claim 12:
Figure 3 in Fujii clearly suggests according to a preset timing association relationship between orders of data bits and the plurality of parallel caches, storing data bits of the code block in corresponding ones of the plurality of parallel caches based on the orders of the data bits in the code block.

Rejection of claim 13;
Note: Figure 3 in Fujii teaches obtaining the data bits from the plurality of parallel caches/transmit buffers.
In addition, paragraph [0083] on page 6 of Fujii clearly suggests turbo encoding for a Turbo code and Figure 2 of teaching reference Seiichi teaches a turbo encoder.  In particular, Figure 3 of teaching reference Bingeman teaches the first branch encoder 30 is further configured to obtain the data bits from the plurality of parallel caches in Fujii; the one or more processors in Fujii are further configured to, according to the association relationship between the orders of data bits and the plurality of parallel caches in Fujii, resort the obtained data bits; and the first branch encoder 30 is further configured to perform turbo coding on the resorted data bits.

Rejection of claim 14:
Note: the Abstract in Bingeman clearly suggests that Interleaving/resorting Unit 34 in Figure 3 is a memory unit for interleaving/resorting and restoring; hence, Bingeman clearly suggests the resorted data bits are first restored data bits in interleaving/resorting unit 34; and performing turbo coding on the first resorted data bits: the interleaver 34 is further configured to resort the first resorted data bits according to a preset interleaving relationship to obtain second resorted data bits; and the second branch encoder 32 is further configured to perform turbo coding on the second resorted data bits.

Rejection of claim 15:
Figures 3 and 6 in Fujii clearly suggests performing block division processing on data in the code block based on a number (4) of the plurality of parallel caches, such that a number of data bits in the data block equals the number of the plurality of parallel caches; and according to a preset storage order, sequentially storing the data bits in the data block in the plurality of parallel caches.

Rejection of claim 16:
Figures 3 and 6 in Fujii clearly suggests sequentially storing each of the data bits in the data block in a same position in a corresponding one of the plurality of parallel caches according to the preset storage order.


Note: the Abstract in Bingeman clearly suggests that Interleaving/resorting Unit 34 in Figure 3 is a memory unit for interleaving/resorting and restoring; hence, Bingeman clearly suggests the first branch encoder 30 is further configured to obtain the data bits each from the same position of the corresponding one of the plurality of parallel caches in Fujii; the one or more processors in Fujii are further configured to restore the obtained data bits based on the storage order; and the first branch encoder 30 is further configured to perform turbo encoding on the restored data bits.

Rejection of claim 18:
Figure 3 in Fujii clearly suggests according to a preset timing association relationship between orders of data bits and the plurality of parallel caches rein the one or more processors are further configured to: determine first sorting orders of the data bits obtained from the caches based on the storage order; and sort the data bits based on the first sorting orders of the datas bit to generate a first data stream.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii, Masatsugu (US 20020015425 A1, hereafter referred to as Fujii), Flynn; David (US 20110022801 A1, hereafter referred to as Flynn), Bingeman; Mark et al. (US 6298463 B1, hereafter referred to as Bingeman; Mark et al. (US 6298463 B1; Note: Bingeman is used strictly as a teaching reference for turbo encoders) and Weierman; Jacob R. et al. (US 20150014482 A1, hereafter referred to as Weierman).


Rejection of claim 20:
Fujii teaches A turbo encoding method (paragraph [0083] on page 6 of Fujii clearly suggests turbo encoding for a Turbo code).
Fujii teaches should a communication interface configured to obtain a code block for turbo encoding (paragraph [0083] on page 6 of Fujii clearly suggests turbo encoding for a Turbo code; Figure 6 and paragraph [0083] on page 6 of Fujii clearly suggests obtaining a code block for turbo encoding from an adapter/communication interface 14’ and/or a voice coded interface 10a; Note: paragraph [0019] on pages 4-5 of the Applicant’s specification teaches is a subdivided transmission block for parallel processing of the sub blocks as they are serially inputted); a plurality of parallel caches connected to the communication interface (Figure 6 of Fujii clearly suggests storing a data block of the code block in a plurality of parallel caches/transmit buffers 611, 612, 613, 614); and, one or more processors operating individually or cooperatively, connected to the communication interface, and configured to control the communication interface to store a data block of the code block in the plurality of parallel caches (Figure 6 of Fujii clearly suggests Encoding Processors 621, 622, 623, 624 for obtaining parallel data from the plurality of parallel caches/transmit buffers 611, 612, 613, 614 for turbo encoding).
Flynn, in an analogous art, teaches the use of cache memory in the case that input buffers are not available (Paragraph [0134] on pages 13-14 in Flynn).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fujii with the teachings of Flynn Paragraph [0134] on pages 13-14 in Flynn).
In addition, paragraph [0083] on page 6 of Fujii clearly suggests turbo encoding for a Turbo code and Figure 2 of teaching reference Seiichi teaches a turbo encoder.  In particular, Figure 3 of teaching reference Bingeman teaches the structural makeup of a turbo encoder. In particular, Figure 3 of teaching reference Bingeman, in view of the teachings in Fujii, teaches a first branch encoder 30 would be  connected to the plurality of parallel caches in Fujii and configured to obtain parallel data from the plurality of parallel caches in Fujii for turbo encoding; an interleaver 34 connected to the plurality of parallel caches in Fujii; and a second branch encoder 32 connected to the interleaver 34 and configured to obtain the parallel data from the plurality of parallel caches in Fujii for turbo encoding via the interleaver 34.
Paragraph [0030] on page 3 of Weierman, in an analogous art, teaches An unmanned aerial vehicle (UAV) comprising: a body; a wireless communication device arranged at the body and configured to perform wireless communication; a power system arranged at the body and configured to provide power.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fujii and Flynn with the teachings of Weierman by including use of cash memory.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the Paragraph [0134] on pages 13-14 in Flynn and paragraph [0030] on page 3 of Weierman).

Allowable Subject Matter
Claim(s) 9 and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The rejection, above, of claim 1 and intervening claims from which claim 9 depends clearly identify the difference in the prior art and that which is not obvious or novel in dependent claim 9.
Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 9 in view of the independent claim 1 and dependent claims 2, 6-8 from which claim 9 depends.
The rejection, above, of claim 10 and intervening claims from which claim 19 depends clearly identify the difference in the prior art and that which is not obvious or novel in dependent claim 19.
Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 19 in view of the independent claim 10 and dependent claims 11, 15-18 from which claim 19 depends.

Conclusion
US 20160204865 A1 is directed to high-speed communications and buffering for input data and is a good teaching reference.
US 20150014482 A1 is directed to wireless communication for unmanned aerial vehicles and was used in a 103 rejection, above.
US 20110022801 A1 is directed to communication systems using an input buffer for incoming data and/or cash for input data when an input buffer is not available (used in a 103 rejection, above).
US 20020015425 A1 is directed to the use of multiple input buffers running in parallel and was used in a 103 rejection, above.
US 6298463 B1 is directed to turbo encoding and was used as a teaching reference for turbo code structures.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112